ORDER
PER CURIAM.
Husband, Francis W. Ankelmann, appeals from an amended judgment and decree dissolving his marriage to Pattie R. Ankelmann (Wife). Husband claims the trial court erred in: (1) dividing marital property; (2) awarding maintenance to Wife; (3) determining legal and temporary custody of child; and (4) not awarding Husband reimbursement of payments made under the PDL Order.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).